Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/068432 
    
        
            
                                
            
        
    

Parent Data16068432, filed 07/06/2018 is a national stage entry of PCT/CN2017/102969, International Filing Date: 09/22/2017claims foreign priority to 201610849142.4, filed 09/24/2016 



Final Office Action

Claims 22-38 and 41-43 are pending. 
Claims 22-38 and 41-43 were examined. 
Claims 39-40 were cancelled. 
No claim was allowed.   











Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Following reasons apply:

	In claims 26 and 27 citation “less” is unclear. It can be zero.  
It is suggested to amend the claims to overcome the rejection. 


35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 22-38 and 41-43 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Huang et al. (US 20130289029, also published as US Patent 8,946,279), Jiang et al. (US Patent 9,809,589, also published as US 2015/0336950) and Horiba Instruments Inc, 2012.   A guide book to particle Analysis, 892 ref. dated 03/06/2021).  These references teach pharmaceutical compositions of the compound 1 for the treatment kidney injury and other diseases which embraces Applicants claimed invention.  See the entire documents. 

Determining the scope and contents of the prior art (MPEP 2141.01)

In regards to claims 22, Huang teaches pharmaceutical compositions of compound 1 of instant claim 22 labeled as compound V as mineralocorticoid receptor antagonist. 
Huang teaches same compound labelled as V and in col. 15, compound 8. Compound 1, 2-chloro-4-[(3S,3aR)-3-cyclopentyl-7-(4-hydroxypiperidin-1-carbonyl)-3,3a-,4,5-tetrahydro-2H-pyrazolo[3,4-f]quinolin-2-yl]benzonitrile for treating and/or preventing kidney injury, [0001], claims  32 and 33.  It teaches effective amount of the compound 1 for treatment of renal injury. (Abstract).

Huang teaches treatment in human and teaches administration of the composition in both mammals and humans. Huang teaches a compound 1 and its pharmaceutical composition.   [0102]. 
It teaches pharmaceutically acceptable salt or an isomer thereof, and one or more pharmaceutically acceptable carrier. (Claim (34). [0094]. 
Oral administration it teaches oral and various other method of administration. [0090]. 
In regards to claims 28-30, drawn to surfactants, Huang pharmaceutically acceptable carriers which includes some surfactants, cellulose and its derivatives such as sodium carboxymethyl cellulose, buffering, preservatives and antioxidants can also be present in the composition, according to the judgment. [0089]. 
In regards to claims 31-32, for addition of surfactants in a ratio of 1:0.1 to 1:20. . A person skilled in the art can decide the ratios of the combination of surfactants as needed according to the judgment of one skilled in the art of formulations. 
 	In regards to claim 33, Huang teaches pharmaceutical composition in the form of tablet, capsule, solution, suspension and others. See [0090]. 
In regards to dosage as in claim 22-25, Jiang et al. teaches crystal form I was orally administered at a dosage of 0.3, 1, 3, and 10 mg/kg/day, twice a day by 5 mL/kg.. [0188]. Suspensions of the compound of formula 1, having concentrations of 0.03, 0.10, 0.30, and 1.00 mg/mL. The suspension was prepared before use every day. [0173]. Jiang et al. teaches daily dosage of 0.3, 1 mg/kg/day. Jiang et al. teaches formulated with a suitable amount of sterile water for injection into suspensions having concentrations of 0.03, 0.10, 0.30, and 1.00 mg/mL.  Instant claim 22 is drawn to daily dosage 0.1 to 1:0 mg of compound 1.
In regards to claims 26 and 27, where D90ios 10 um or less.  A person skilled in the art would find the best amount from the range taught by Jiang et al.  No technical difficulties in finding the size or formulation of the known compound and not considered as unpredictable. The term “less” indicates that it may not be present in the composition. 
Jiang et al teaches compound 1 as an aldosterone receptor antagonist, which can selectively bind to the mineralocorticoid receptor and has a lower affinity to the glucocorticoid and the androgen receptor. Jiang teaches compound 1 for the treatment of renal or cardiovascular diseases.  (Abstract). Compound 1 was evaluated for treatment of kidney injury and hypertension. [0187] to [0188]. 

In regards to surfactants claims 28-30, Huang teaches addition of surfactants such as sodium lauryl sulfate, cellulose or its derivatives, antioxidants and preservatives and others in the composition [0089]. 
In regards to claims 31and 32 drawn to ratio of compound 1 and surfactant 1:0.1 to 1:20. One skilled in the art would have reasonable expectation of success to find an appropriate ratio for better stability and solubility of the composition of compound 1 especially when pharmaceutical composition of the known compound and surfactants  were disclosed. 

In regards to claim 33, Huang teaches  formulated into any pharmaceutical preparation according to the method known in the art, and administrated orally, parenterally, rectally or pulmonary to a patient in need thereof. In the case of the oral administration, a solid oral formulation such as tablet, capsule, pill and granule, and a liquid oral formulation such as oral solution, oral suspension and syrup can be prepared. Suitable filler, binder, disintegrant, lubricant and the like can be added to the oral formulation. [0090]. 
In regards to claims 34-38, drawn to plasma concentration-time curve (AUC) and its ranges 188 ng h/mL to 3173 ng h/mL. .  Since the same compound use for the same treatment, kidney disease, the differences in the value of the plasma concentration-area under the time curve (AUC).
A person skilled in the art at the time the invention was filed can measure the effectiveness of the treatment by adjusting and measuring the results.  One skilled in the would expect the differences due to variation of conditions of the experiments the person who is treated by administering the compound 1.  
In regards to 50% bioavailability as in claim 25, one skilled in the art would expect similar bioavailability when the compound and amounts administered as same. The effect is expected to be the same when the same compound is administered.  Huang teaches IC50 values of the compounds to be measured (samples) for the mineralocorticoid receptor (i.e. the concentration of the compound to be measured at which 50% activation induced by the mineralocorticoid receptor agonist was blocked, in comparison with the activation in the absence of the antagonist) were measured in this assay. [0111]. 
Ascertaining the differences between the prior art and the claims at issue

While Huang teaches the compound, its pharmaceutical compositions and treatment of kidney disease and other diseases. In regards to amounts Huang teaches that each of samples, i.e., Compounds 1-23 and compound of formula V [0106], [0107] and [0108].  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to find the best dose of the known compound for the treatment of the same disease, i.e. kidney disease.  Because the pharmaceutical composition of claim 22 and its dosage is considered obvious over Huang.
Huang does not explicitly teach oral daily dosage of compound 1 0.1 to 1 mg as in instant claim 22 and 41-43.
In regards to oral dosages as in claims 22-24 and 41-43, from 0.1 to 1 mg, Jiang et al US ‘589 teaches oral dosage of the same compound 1 as instantly claimed which overlaps with claimed doses.   See [0003], [0013]. 

    PNG
    media_image1.png
    171
    274
    media_image1.png
    Greyscale

In regards to dosage and its range as in claim 22, Jiang et al. teaches daily dosage of 0.3, 1 mg/kg/day. Jiang et al. teaches formulated with a suitable amount of sterile water for injection into suspensions having concentrations of 0.03, 0.10, 0.30, and 1.00 mg/mL. The suspension was prepared before use every day. [0173], [0180] and [0181].
Jiang et al teaches compound 1 as an aldosterone receptor antagonist, which can selectively bind to the mineralocorticoid receptor and has a lower affinity to the glucocorticoid and the androgen receptor. Jiang teaches compound 1 for the treatment of renal or cardiovascular diseases.  (Abstract).
Compound 1 was evaluated for treatment of kidney injury and hypertension. [0187] to [0188]. See tables 1-4.
It would have been obvious to one skilled in the art to prepare the composition of compound 1 as claimed when both Huang and Jiang were available which teaches the composition of the same compound as instantly claimed and its application to humans and mammals.  A person skilled in the art would find a suitable size or addition of surfactants to enhance the activity of the formulation.  One skilled in the art would have reasonable expectation of success at the time the invention was filed.

Huang et al. and Jiang et al do not explicitly teach D90 and AUC.

Horiba reference was added which teaches particle size result interpretation, number vs. volume distribution, it would have been obvious to one skilled in the  art at the invention was filed to make D90 of the compound 1 of claim 22 of any specific amounts such as 25 um.   It teaches number distribution and volume distribution when presented as volume distribution it becomes more obvious that the majority of the total particle mass or volume comes from 3 um particles. Nothing changes between left and right graph except for the basis of the distribution calculations. (See Fig. 5, 6, 7 and 8 on page 6 and 8 of the reference).  The D50 represents portions of particles with diameters smaller and larger than this value are 50% also known as the median diameter. D90 represents portion of particles with diameters below this value is 90%. Volume percentage: The highest volume percentage of the particle size distribution displayed.
Horiba teaches that it is known that particle size is important in volume distribution.  See fig 7 and 8, where majority of the total particle mass or volume comes from the 3um particle size.   Therefore, D90, the size that splits the particle-size distribution with 10% above and 90% below this diameter as disclosed in instant specification [0149] would have been obvious to one skilled in the art at the time the invention was filed.
In regards to claims 26 and 27, Horiba Instruments Inc (2012) teaches particle size result interpretation, number vs. volume distribution.  It teaches number distribution and volume distribution when presented as volume distribution it becomes more obvious that the majority of the total particle mass or volume comes from 3 um particles. Nothing changes between left and right graph except for the basis of the distribution calculations. (See Fig. 5, 6, 7 and 8 on page 6 and 8 of the reference).  
Particle size is important in volume distribution.  See fig 7 and 8, where majority of the total particle mass or volume comes from the 3um particle size. 

    PNG
    media_image2.png
    262
    265
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    294
    460
    media_image3.png
    Greyscale

Setting particle size specifications and distribution points. Pages 10- 11: 

    PNG
    media_image4.png
    413
    446
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    487
    454
    media_image5.png
    Greyscale

Claims 26 and 27 are drawn to the pharmaceutical composition according to claim 25, wherein a D90 of Compound I is 25 um or less. 
It would have been obvious to one skilled in the art at the time the invention was filed to add surfactants and preservatives in the composition as needed at the time the invention was filed. 
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to prepare oral formulations as taught by the prior art in the form of tablets, suspension and others as taught by Huang et al. 
In regards to claims 34-38 drawn to (area under the curve) AUC ranges from 188 ng/mL to 3173 ng/mL and has the bioavailability of 50% or more are drawn to desired pharmacokinetic properties of pharmaceutical composition. Pharmacokinetics of a composition are not specific and distinct property of the pharmaceutical composition, it represents the pharmacokinetic properties. Therefore, the safe and effective area under the curve (AUC) of the composition is pharmacokinetic properties of pharmaceutical composition in a given amount or dosage.  Specification discloses  that “When the patient is administered with the pharmaceutical composition of the present invention at a daily dose of 0.1 mg to 2.5 mg of Compound I, the safe and effective area under the plasma concentration-time curve (AUC) ranges from 188 ng*h/mL to 3173 ng*h/mL.” [0041]. 
It would have been obvious to one skilled in the art to find a suitable dose for a known compound for the same use. Huang teaches medicament for treating and/or preventing kidney injury [0099].
It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of Huang because it teaches the claimed composition as claimed. Motivation is provided by Huang because it teaches advantages of using claimed compounds. (1) The pharmaceutically acceptable salt or isomer thereof has a good antagonistic action against the compound 1(i.e. mineralocorticoid receptor) and a good effect on treating and/or preventing kidney injury, cardiovascular disease such as hypertension, and/or endocrine disease in various mammals (including human). (2) The present compound has low toxicity and side effect. (3) The present compound is easy to be prepared, has a good physical and chemical property and stability, and accordingly is apt to be produced on a large industrial scale   Therefore, a person skilled in the art would have reasonable expectation of success to apply Huang which teaches a pharmaceutical composition of the compound of claim 1 for treatment of kidney disease.  
	One skilled in the art would consider treating chronic kidney disease by the compound 1 as taught by Huang et al. at the time the invention was filed.   

Since Horiba reference teaches particle size result interpretation, number vs. volume distribution, it would have been obvious to one skilled in the  art at the invention was filed to make D90 of the compound 1 of claim 22 of any specific amounts such as 25 um.   It teaches number distribution and volume distribution when presented as volume distribution it becomes more obvious that the majority of the total particle mass or volume comes from 3 um particles. Nothing changes between left and right graph except for the basis of the distribution calculations. (See Fig. 5, 6, 7 and 8 on page 6 and 8 of the reference).  The D50 represents portions of particles with diameters smaller and larger than this value are 50% also known as the median diameter. D90 represents portion of particles with diameters below this value is 90%. Volume percentage: The highest volume percentage of the particle size distribution displayed.
From Horiba it is known that particle size is important in volume distribution.  See fig 7 and 8, where majority of the total particle mass or volume comes from the 3um particle size.   Therefore, D90, the size that splits the particle-size distribution with 10% above and 90% below this diameter as disclosed in instant specification [0149] would have been obvious to one skilled in the art at the time the invention was filed.
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to make a pharmaceutical composition containing known compound 1 in the same dosage amounts and range for the same treatment of diseases.   A person skilled in the art would apply the teachings of Huang et al pharmaceutical compositions of compound 1 of instant claim 22, same compound labelled as V and in col. 15, compound 8. 2-chloro-4-[(3S,3aR)-3-cyclopentyl-7-(4-hydroxypiperidin-1-carbonyl)-3,3a-,4,5-tetrahydro-2H-pyrazolo[3,4-f]quinolin-2-yl]benzonitrile, one skilled in the art would be able to apply the Huang and Jiang to prepare such pharmaceutical compositions as instantly claimed.  One skilled in the art would have the option to administer the compound orally because oral administration Huang et al. (US’029) teaches that the compounds can be formulated into any pharmaceutical preparation according to the method known in the art, and administrated orally, parenterally, rectally or pulmonary to a patient in need thereof. In the case of the oral administration Jian teaches oral administration. .  Therefore, one skilled in the art would make a composition of known compound 1 for oral administration when Huang and Jiang references were available. 
The references were discussed therefore, not repeated here. 
A person skilled in the art would have known from Huang et al. and Jiang et al to treat kidney diseases by the compound of claim 22 or its pharmaceutically acceptable salts.   It would have been obvious to measure AUC and ranges of the known compound after administration of the appropriate dose of the compound to a patient who is in need of treatment of kidney disease.  Measurement of AUC area under the plasma concentration-time curve (AUC) of any range is a routine experimentation to the Physians who is treating a patient.  The citation of ranges from 188 ng/mL to 3173 ng h/mL does not involves any unexpected and unobvious results and findings. 
Administration of a medicine, its timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 1 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.

The use of the references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 

The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997).   An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.    
   
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103.

Response to Remarks

	Applicants response filed on 09/20/2021 is acknowledged.  Applicant’s arguments were fully considered but were not found persuasive.  In regards to rejection under 112 (b) arguments were not found persuasive.  Citation of “Compound 1 is 25 um or less” as in claims 26 and 27, represents that it may be zero, it may not be present.  Therefore, it was decided to maintain the rejection.  It is suggested to amend the claims to overcome the rejection.  The d10, d50 and d90 are so-called percentile values. These are statistical parameters that can be read directly from the cumulative particle size distribution. They indicate the size below which 10%, 50% or 90% of all particles are found.  It was decided to maintain this rejection. 
In regards to obviousness rejection, Applicants arguments were fully considered but were not found persuasive.  Huang (US ‘029) and Jiang (US ‘950) both disclose compound 1 as in instant claim 22 for treating kidney injury.  Jiang et al. teaches the dosage.  
Huang teaches treatment in human and teaches administration of the composition in both mammals and humans. [0102].   Huang teaches a compound 1 and its pharmaceutical composition.  It teaches pharmaceutically acceptable salt or an isomer thereof, and one or more pharmaceutically acceptable carrier. (Claim (34). [0094], and [0095], Oral administration it teaches oral and various other method of administration. [0090]. 
Jiang (US ‘950) teaches treatment of kidney disease by the compound 1.  The compound of Jiang is the same compound 1 as in instant claim 22.  Jiang compound is the crystalline form of the same compound 1 as in claim 22.  Jian teaches treatment of kidney disease by administering the compound of claim 1 to a patient in need thereof. The dosage of Jiang are from 0.1 to 1mg.  In regards to dosage, crystal form I was orally administered at a dosage of 0.3, 1, 3, and 10 mg/kg/day, twice a day by 5 mL/kg. [0188].  
Since both references Huang and Jiang teach the same compound for the treatment of kidney diseases by the same compound (labelled as compound 1), instant invention is considered obvious over the cited patents.  Horiba teaches size and volume D90 (Horiba Scientific, A guide to particle size analysis).  It shows the effect of particle size and D90. Details are discussed in obviousness rejection.  From Horiba it is known that particle size is important in volume distribution.  Therefore, D90, the size that splits the particle-size distribution with 10% above and 90% below this diameter as disclosed in instant specification [0149] would have been obvious to one skilled in the art at the time the invention was filed.
In regards to claims 26 and 27, Horiba Instruments Inc (2012) teaches particle size result interpretation, number vs. volume distribution.  It teaches number distribution and volume distribution when presented as volume distribution it becomes more obvious that the majority of the total particle mass or volume comes from 3 um particles. G--The particle size distribution of a given material is an important analysis parameter in quality control processes and research applications, because many other product properties are directly related to it. Particle size distribution influences material properties like flow and conveying behavior (for bulk materials), reactivity, abrasiveness, solubility, extraction and reaction behavior, taste, compressibility, and many more.
The analysis of particle size distribution is an established procedure in many laboratories. Depending on the sample material and the scope of the examination, various methods are used for this purpose. These include Laser Diffraction (LD), Dynamic Light Scattering (DLS), Dynamic Image Analysis (DIA) or Sieve Analysis. Typically, suspensions, emulsions, and bulk materials are analyzed, in exceptional cases also aerosols (sprays).

	Therefore, instant claims would have been obvious to one skilled in the art and would have easily when the cited references were available at the time the invention was filed.
Previously, restriction was made final.  Applicants elected group I, claims 22-38 drawn to composition. Claims drawn to method were withdrawn from consideration as non-elected invention.  Restriction is made final. 

Declaration filed under 37 CFR 1.132 

The declaration filed by Zhenhua Huang, Ph. D on 09/20/2021 was fully considered but was not found persuasive when Huang and Jiang references.  However, it was not found sufficient to overcome the rejection. Claimed range of the compound 1 0.1 mg to 1.0 mg is taught by Huang and Jiang et al for treating kidney disease.  It would have been obvious to one skilled in the art at the time the invention was filed to adjust the doses taught by prior art by reducing or increasing the amounts which is more suitable for the treatment of kidney diseases.  These reference do not explicitly teach the diameter of the compound 1.  It would have been obvious to one skilled in the art at the time the invention was filed to find the appropriate size and bioavailability when the compound is known for treating kidney diseases.  

Horiba reference was added because it teaches particle size result interpretation, number vs. volume distribution, it would have been obvious to one skilled in the  art at the invention was filed to make D90 of the compound 1 of claim 22 of any specific amounts such as 25 um.   It teaches number distribution and volume distribution when presented as volume distribution it becomes more obvious that the majority of the total particle mass or volume comes from 3 um particles.  (See the entire document, especially figures 7 and 8.

Prior art teaches preparation of D90 where the portions of particles with diameters smaller and larger than this value are 50%, also known as the median diameter. D90: The portion of particles with diameters below this value is 90%. Volume percentage: The highest volume percentage of the particle size distribution displayed
Huang et al. (US Patent 8,946,279). See col. 15, compound 8. Huang teaches pharmaceutical compositions as in instant claim 22.  Huang et al teaches pharmaceutical composition of the compound 1 of instant claim 22.


Claimed invention is considered obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success.  

	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 
 Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628